DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/932,747 (filed on 11/08/2019) and 62/962,534 (filed on 01/17/2020) under 35 U.S.C. 119(e) is acknowledged.

Election/Restrictions

This application contains claims directed to the following patentably distinct species:
Species I, represented by Figures 1-6.
Species II, represented by Figures 7-13.
Species III, represented by Figures 14-16.
Species IV, represented by Figures 17-20.
Species V, represented by Figures 21-22.
Species VI, represented by Figure 23.


The species I-VI are independent or distinct because of various structural differences (i.e. components, features, and/ or arrangement/ orientation of features) in each said species. For example: the tensioner of species I comprises a single tensioner spring that is constructed as a helical coil compression spring configured to engage a first spring guide of a first tensioner arm assembly and a second spring guide of a second tensioner arm assembly; nevertheless, the tensioner of species III comprises a pair of tensioner springs, both being similar helical coil compression springs configured to engage a corresponding first spring guide of a first tensioner arm assembly or a second spring guide of a second tensioner arm assembly, and also a third spring guide that is carried by a mount. Furthermore, the tensioner of species II comprises a tensioner spring that is constructed as a spring band; wherein, the tensioner of species IV comprises an external torsion spring as a tensioner spring; while the tensioner of species V comprises a clock spring as a tensioner spring. However, unlike in species I-V, the tensioner of species VI comprises pair of tensioner springs that includes both a spring band and a clock spring, where said spring band and a clock spring are configured to engage a corresponding first, spring guide, a second spring guide, a third spring guide, and a forth spring guide (examiner further notes that paragraphs 0040-0066 in the applicant’s specification clearly set forth other distinct structural characters of each of the species identified above). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1-10 appears to be generic to all of the species I-VI.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics and/or structure as specified above. The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, while employing different search queries); and/or the prior art applicable to one would not likely be applicable to another; and/or they are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph / 112(a). For example, species I and II would require a search in CPC class F16H2007/0806 that would not be essential for species II and IV-VI. Nevertheless, species II would require a search in CPC class F16H2007/0804 that would not be necessary for species I, III, and IV. However, examiner would be required to search in CPC class F16H2007/081 for species IV. Additionally, species VI would necessitate a unique search in both F16H2007/0804 and in F16H2007/081.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

A telephone call was made to applicant’s representative, Michael Zalobsky on 05/12/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.D./Examiner, Art Unit 3654                                   /MICHAEL R MANSEN/                                                                           Supervisory Patent Examiner, Art Unit 3654